Citation Nr: 1309587	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  06-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Whether the Veteran timely appealed a June 2005 RO decision which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This case has a lengthy procedural history, and initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in Cleveland, Ohio, that denied an increase in a noncompensable rating for service-connected schizophrenia.  The Veteran perfected an appeal as to this issue, and ultimately, in an April 2011 decision, the Board granted a higher 30 percent rating for this disorder throughout the rating period on appeal.  

During the pendency of this appeal, in a June 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD.  A notice of disagreement was received from the Veteran, and a statement of the case was issued in June 2006.

In its April 2011 decision, the Board found that it did not have jurisdiction of the issue of whether new and material evidence had been submitted sufficient to reopen a previously denied claim for service connection for PTSD, and referred that issue to the RO for appropriate action.

The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In a March 2012 joint motion for remand, the parties (the Veteran and the Secretary of VA) agreed that the portion of the Board's April 2011 decision that denied an increase in excess of 30 percent for service-connected schizophrenia should be affirmed, and that the portion of that decision which found that the Board did not have jurisdiction over the Veteran's petition to reopen a claim for service connection for PTSD should be vacated and the issue remanded for readjudication.  

In a March 2012 order, the Court granted the joint motion, vacated only that portion of the Board's April 2011 decision that found the Board did not have jurisdiction over the petition to reopen a claim for service connection for PTSD, and dismissed the appeal as to the remaining issue of entitlement to an increased rating in excess of 30 percent for service-connected schizophrenia.  The case was subsequently returned to the Board.

In April 2012, the Board wrote to the Veteran and his then-current representative, advised him of the Court's remand, and offered him the opportunity to submit additional evidence and argument.  A written brief was received from his then-current representative.

By an August 2012 letter to the Veteran and his then-current representative, the Board informed him of the laws and regulations pertaining to the filing of a timely substantive appeal, and advised him of the Board's findings regarding his PTSD claim.

In September 2012, the Veteran appointed a new representative before VA.  In January 2013, the Board sent a copy of its August 2012 letter to the new representative.  Written argument was received from this representative in September 2012 and again in January 2013.


FINDINGS OF FACT

1.  On June 30, 2005, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD, and notified him of this decision in a letter dated June 30, 2005.

2.  On February 17, 2006, the RO denied an increase in a noncompensable rating for service-connected schizophrenia, and notified him of this decision in a letter dated February 23, 2006.

3.  On March 23, 2006, the Veteran filed a notice of disagreement as to two issues:  entitlement to an increased rating for service-connected schizophrenia, and service connection for PTSD.

4.  On May 30, 2006, the RO promulgated a statement of the case as to whether new and material evidence had been submitted to reopen a previously denied claim for service connection for PTSD; a cover letter attached to this statement of the case reflects that it was mailed to the Veteran on June 1, 2006.

5.  On June 1, 2006, the RO promulgated a statement of the case regarding entitlement to an increased rating for service-connected schizophrenia; a cover letter attached to this statement of the case reflects that it was mailed to the Veteran on June 5, 2006.

6.  A substantive appeal was received from the Veteran on July 6, 2006, relating only to the issue of entitlement to an increased rating for service-connected schizophrenia.

7.  The claims file does not contain any communication from the Veteran dated after the May 2006 statement of the case indicating that he perfected a timely appeal of the RO's June 2005 decision.


CONCLUSION OF LAW

The Veteran did not timely perfect an appeal from the RO's June 2005 decision that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD, and the Board has no jurisdiction to review the merits of the claim.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

However, the United States Court of Appeals for Veterans Claims has held that when the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).   With the issue on appeal here, the law, and not the facts, is dispositive.  For that reason the VCAA is inapplicable in this case.

Moreover, by a Board letter sent to the Veteran in August 2012 (and remailed to his current representative in January 2013), the Veteran and his representative have been informed of the issue of timeliness and adequacy of his appeal and have been given an opportunity to provide evidence and argument on the matter.  There has been compliance with due process on the timeliness question.  38 C.F.R. § 20.101(c), (d); Marsh v. West, 11 Vet. App. 468 (1998). 

Analysis

The question before the Board is whether the Veteran timely appealed a June 2005 RO decision which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD.

An appeal to the Board consists of a timely filed notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  For an appeal to be timely, a claimant must file a notice of disagreement within the year after the RO sends him notice of the adverse action; and to timely perfect an appeal the claimant must submit a substantive appeal within 60 days after being sent a statement of the case, or within the remainder of the 1-year period which follows the RO's notice to him of the adverse decision, whichever period ends later.  A substantive appeal consists of a VA Form 9 or correspondence containing the necessary information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 20.302.

A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  If the Statement of the Case and any prior Supplemental Statements of the Case addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the Statement of the Case and any prior Supplemental Statements of the Case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in a Statement of the Case or a Supplemental Statement of the Case which is not specifically contested.  Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

In Evans v. Shinseki, 24 Vet. App. 292 (2011), the Court held that a claimant who checked the box on his VA Form 9 indicating a desire to appeal all claims listed in the statement of the case did not limit those claims before the Board of Veterans' Appeals by specifying on the Form 9 arguments as to some, but not all, of the claims presented in the statement of the case.

If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108. 

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both a notice of disagreement and a formal appeal (VA Form 9 or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, the Court has held that he or he is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  See Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).  But see Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

Historically, service connection was established for schizophrenia in an August 1971 rating decision.  Various ratings have been assigned for this service-connected psychiatric disorder over the years.  

In July 1990, the Veteran filed a claim for service connection for chemical dependency.  This claim was denied in June 1991 after he failed to submit requested evidence.

In August 1998, the Veteran filed his original claim for entitlement to service connection for PTSD.  In a November 1998 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of this decision by a letter dated in December 1998.  Because he did not complete the steps necessary to perfect an appeal of this decision, it is final and binding on him based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen this claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 3.156, 20.200, 20.1103.

In January 2002, the Veteran filed an application to reopen the previously denied claim for service connection for PTSD.  This claim was denied in rating decisions dated in June 2002 and January 2003.  The Veteran was notified of the latter decision by a letter dated in January 2003, he did not appeal, and the decision became final and binding and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

In July 2004, the Veteran's attorney filed an application to reopen the previously denied claim for service connection for PTSD, and a claim for entitlement to an increased rating for any service-connected disabilities.

In an April 2005 rating decision, the RO denied an increase in a noncompensable rating for service-connected schizophrenia.

In a June 30, 2005 decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD, and notified him of this decision by a letter dated June 30, 2005.

In August 2005, the Veteran filed a claim for an increased rating for service-connected schizophrenia.

In a February 17, 2006 decision, the RO denied an increase in a noncompensable rating for service-connected schizophrenia, and notified him of this decision in a letter dated February 23, 2006.

On March 23, 2006, the Veteran filed a notice of disagreement as to two issues.  He wrote, "I am filing a Notice of Disagreement on your decision for my request for increase on disability for schizophrenia.  I'm also filing a NOD for PTSD."

On May 30, 2006, the RO promulgated a statement of the case finding that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD; a cover letter attached to this statement of the case reflects that it was mailed to the Veteran on June 1, 2006.

On June 1, 2006, the RO promulgated a statement of the case regarding entitlement to an increased rating for service-connected schizophrenia; a cover letter attached to this statement of the case reflects that it was mailed to the Veteran on June 5, 2006.

A VA Form 9 dated on June 27, 2006 was received from the Veteran on July 6, 2006 in which he checked Box 9.A. indicating that he wished to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that his local VA office sent to him.  In Box 10 of this form, he wrote, 

I received a Statement of the Case, dated June 1, 2006, which grants me 10% for schizophrenia.  This is not nearly enough.  I must take medication for my condition in order to function in the world at all.  The medication, however, makes me too dopey to drive.  So, I can't work and can't support myself.  The last job I had was as a fork lift driver but I was fired because I nearly injured someone because of the medication.

An August 2006 pre-certification review submitted by Disabled American Veterans in lieu of VA Form 646 shows that only the issue of the proper evaluation of schizophrenia was to be certified to the Board.  

In September 2006, the Veteran filed a claim for a total disability compensation rating based on individual unemployability (TDIU rating), stating that he could not work due to multiple psychiatric disorders, including schizophrenia, PTSD and bipolar disorder.

In April 2007, VA received a statement from the Veteran in which he requested an increased rating for PTSD.

In July 2007, the Veteran filed a claim for service connection for PTSD.
In a July 2007 letter to a U.S. Senator, he stated that he had been unemployed for over a year due to some PTSD medications.  In a statement received by VA in July 2007, he claimed entitlement to a temporary total rating for PTSD.

In a September 2007 statement, the Veteran asked the RO to reconsider its decision regarding PTSD.

In an October 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.  The Veteran was notified of this decision by a letter dated in October 2008.

In written briefs dated in September 2009 and February 2011, the Veteran's then-current representative indicated that the only issue on appeal to the Board was entitlement to an increased rating for schizophrenia.

As noted, in its April 2011 decision, the Board determined that it did not have jurisdiction of the issue of whether new and material evidence had been submitted to reopen a previously denied claim for service connection for PTSD, and the Veteran appealed to the Court.

In the March 2012 joint motion, citing Evans v. Shinseki, 24 Vet. App. 292   (2011), the parties agreed that the Veteran had 

...created ambiguity in his December [sic] 2006 VA Form 9, which VA had a duty, under its own regulations, to notify Appellant of, and give him an opportunity to present written argument and additional evidence relevant to which issues he was in fact appealing.

The parties essentially found that because the Veteran checked box 9.A., and discussed schizophrenia in box 10, ambiguity had been created.  They requested that the Court remand this case for clarification of the ambiguity, and to determine if the "December 2006 [sic] VA Form 9" was also a substantive appeal to the "May 30, 2005 [sic] rating decision."  The Court granted the joint motion for remand in March 2012.

The Board presumes that the parties meant to refer to the July 2006 VA Form 9, and the June 30, 2005 rating decision.

In a September 2012 letter, the Veteran's current representative asserted that the Board cannot simply find there is no jurisdiction without first seeking clarification, and contended that the Veteran "...was seeking to appeal the PTSD denial on June 27, 2006 when he filed the VA 9 appeal."

For the reasons and bases discussed below, and based on a review of the file, the Board finds that the Veteran did not submit a substantive appeal (i.e. VA Form 9) with regard to the RO's June 2005 denial of his petition to reopen a previously denied claim for service connection for PTSD.  

In order for the Veteran to have perfected an appeal of the RO's June 2005 decision determining that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD, the record must show that he submitted a substantive appeal as to this issue to the RO within the later of either 60 days after the issuance of that SOC (meaning by August 1, 2006) or within one year after receiving the notification of the March 2005 rating decision (meaning by June 30, 2006).  Hence, considering the later of the two, the deadline for perfecting this appeal was August 1, 2006.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  

Generally, the Board must consider all the issues listed in the statement of the case when the Veteran checks the box indicating that he wishes to appeal all issues listed in the statement of the case.  See Evans v. Shinseki, 24 Vet. App. 292   (2011).  However, in this case, while the Veteran indicated that he wished to appeal all of the issues listed in the statement of the case, he responded only to the SOC concerning the schizophrenia issue.

The statement of the case dated June 1, 2006 and mailed to the Veteran on June 5, 2006 addressed only one issue, namely the evaluation of the service-connected schizophrenia.  The Veteran did not mention the word PTSD in this substantive appeal, or refer to the May 2006 statement of the case.  Thus, there is no ambiguity in the July 2006 VA Form 9 (substantive appeal) as there was only one issue addressed in the June 1, 2006 statement of the case, to which his substantive appeal specifically referred.  

The Board observes that the May 30, 2006 statement of the case which found that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD denying service connection for PTSD was also mailed to him on June 1, 2006.  Therefore, both statements of the case would have been in his possession at the time he filed the July 2006 VA Form 9.  However, he made no mention of the May 30, 2006 statement of the case in this form, and did not even mention PTSD.  The Board finds that the date "June 1, 2006" did not refer to the postmark date of the May 30, 2006 statement of the case given the fact that he described the statement of the case as granting a 10 percent rating for schizophrenia, thus clearly referring to the statement of the case dated June 1, 2006 and mailed on June 5, 2006 addressing this claim. 

Upon review of the record, the Board finds that the claims file does not contain any communication from the Veteran dated after the May 2006 statement of the case indicating that he perfected a timely appeal of the RO's June 2005 decision that determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD.  See 38 C.F.R. § 20.202.

Multiple communications from the Veteran's then-current representative dated from 2006 to 2011 confirmed that only the issue of entitlement to an increased rating for schizophrenia was to be certified to the Board.  Thus, the Board finds that the record currently before the Board contains no indication that the Veteran perfected an appeal of the June 2005 decision within the applicable time period or that VA waived the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

As the Veteran did not perfect an appeal of the June 2005 rating decision with a timely substantive appeal, the Board has no jurisdiction to review the merits of the case, and the appeal must be dismissed as untimely. 


ORDER

The petition to reopen a previously denied claim for service connection for PTSD is dismissed for failure to perfect the appeal. 



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


